ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Northwind Engineering, LLC                      ) ASBCA No. 63158
                                                )
Under Contract No. N40085-14-C-6824             )

APPEARANCES FOR THE APPELLANT:                     Brian S. Wood, Esq.
                                                   Jacob W. Scott, Esq.
                                                   Charles F. Blanchard, Esq.
                                                    Smith, Currie & Hancock LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Jerry Kim, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 19, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63158, Appeal of Northwind
Engineering, LLC, rendered in conformance with the Board’s Charter.

       Dated: September 19, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals